DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 9-11, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobana et al [US 20150203126 A1].
As for claim 1, Kobana discloses an emergency assistance system for a transportation vehicle (see Abstract), the system comprising: 
at least one speed sensor (22, paragraph 0047); and 
at least one steering sensor (21, paragraph 0047), 
wherein the emergency assistance system operatively connects a plurality of technical systems of the transportation vehicle to each other (Fig. 1), 
wherein the emergency assistance system examines the operational state of the transportation vehicle by an emergency assistance system for characteristics corresponding to at least an imminent loss of control over the transportation vehicle, determines a risk factor, at least from recognized characteristics, and issues a warning signal to the surroundings of the transportation vehicle in response to the risk factor having a presumed minimum value 
As for claim 2, wherein additional factors are included to determine the risk factor, the presence of which increases the risk in response to a loss of control over the transportation vehicle (see Figure 1, 10, 20, 30 and paragraphs 0060-0069 and0083; Kobana shows that a plurality of additional factors are included to determine a risk factor, the presence of additional factors and circumstances inherently increases the risk of loss of control.  For example, excessive speed and a predefined steering angle might indicate a risk of losing control of the vehicle.  If we add the detection of the driver losing consciousness, then the risk level must be increased.).
As for claim 4, wherein the additional factors are selected from the group comprising state or behavior of objects in the near field of the transportation vehicle; position of the transportation vehicle with regard to risky points of the route; state or behavior of objects on a planned route of the transportation vehicle. (Figure 1, 10; Environmental information acquisition unit would provide information on the behavior of objects in the near-field or planned route of the transportation vehicle.  See paragraphs 0070-0074 and 0077-0079 for examples of the claimed additional factors.).
As for claim 5, the claim is interpreted and rejected using the same reasoning as claim 4 above.
As for claim 6¸ wherein a position of the transportation vehicle is determined with regard to risky points of the route and/or a state or behavior of objects on a planned route of the 
As for claim 7, wherein the warning signal contains an acoustic warning signal or even a visual warning signal (paragraph 0054 and Fig. 10).
Claim 9 is interpreted and rejected using the same reasoning as claim 1 above.
Claims 10 and 11 are interpreted and rejected using the same reasoning as claims 1 and 2 above.
Claims 13-14 are interpreted and rejected using the same reasoning as claims 4-5 above.
Claim 15, is interpreted and rejected using the same reasoning as claim 6 above.
Claim 16 is interpreted and rejected using the same reasoning as claim 7 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 8, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kobana et al [US 20150203126 A1] as applied to the claims above..
As for claim 3, Kobana is silent on whether or not the presumed minimum value is set high than the case without taking into account the additional risk factors.  Kobana discloses that the risk factor could be determined as high, intermediate, and low.  It would have been obvious to the skilled artisan that the presumed minimum value for each risk level is set in advance of operation.  Having this knowledge on hand, it would have been obvious to the skilled artisan to test the system by trying various threshold (risk level) maximum and minimum values for determining risk level.  The selection of an appropriate value for the risk level thresholds is viewed as a matter of engineering preference that would be left to artisan and would not add novelty to the invention.  The artisan would obvious want provide optimal results while reducing false alarms and useless information to the driver and other observers.
As for claim 8, Kobana is silent on wherein the warning signal is activated before an automatic safety intervention takes place in a dynamic operating state of the transportation vehicle.  Kobana, appears to suggest that the warning signal is activated before an automatic safety intervention by way of the chronological presentation of the warning signal and the automatic safety intervention (paragraphs 0054-0055).  Following along with the specification of Kobana, it would have been obvious to the skilled artisan to activate the warning signal to alert surrounding vehicles of an impending safety event and then to operate the drive assist to maneuver the vehicle to safety.  Having Kobana and an ordinary level of skill in the art, it would have been obvious to the artisan to notify the surrounding vehicles of an event so that they could be prepared before an automatic safety intervention of the vehicle in need of drive assistance.
Claim 12 is interpreted and rejected using the same reasoning as claim 3 above. 
Claim 17 is interpreted and rejected using the same reasoning as claim 8 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973.  The examiner can normally be reached on M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/            Primary Examiner, Art Unit 2684